         Case 1:19-cv-02983-ABJ Document 13 Filed 08/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
COURTLAND SAVAGE,                      )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 19-2983 (ABJ)
                                       )
U.S. DEPARTMENT OF THE NAVY,           )
                                       )
      Defendant.                       )
______________________________________ )

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Defendant the U.S. Department of the

Navy respectfully files this motion for summary judgment on Plaintiff’s claims under the

Freedom of Information Act (“FOIA”) and Privacy Act. This motion is accompanied by a

memorandum of law, statement of undisputed material facts, supporting declaration, exhibits,

and proposed order.

       Dated: August 6, 2020         Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                                     /s/ Christopher Hair
                                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     christopher.hair@usdoj.gov

                                     Counsel for Defendants
